Redeield, Cli. J.
This is an application to be relieved from imprisonment for contempt of a justice court, under the statute of 1855. That statute, sec. 2, provides that if it shall be made to appear that the disobedience or contempt (for which the person is imprisoned) “ was committed through ignorance, mistake, or misapprehension, or by acting in good faith under the advice of counsel, and that relief may be granted without impairing the rights of any parties concerned, or the due administration of the law,” this court may relieve the party upon such terms as they shall deem proper.
It is obvious that in a case of this kind no rights of other parties are concerned. For although the justice, as a friend to good order and from personal pride and self respect, may doubtless have some feeling in the matter, and naturally enough desire that his judgment should not, through the connivance of others, be itself treated with disrespect and contempt, and thus brought into ridicule, and although he may urge the officers of the law to the fair and just performance of their duty in the matter, which seems to be one of the relator’s grounds of complaint against the justice, still, we cannot regard the justice as any party interested in the enforcement of his judgment, any farther than he may fairly feel an interest that the due administration of the law shall not be impaired; and we ought, perhaps, also to say, that it does" not seem to us, from the account given by the relator of the conduct of the justice since the commitment, that there is any just ground of complaint against him in that respect.
In regard to our interference in this case being consistent with the due administration of the law, much must depend upon circumstances which might be shown in proof if the court should send the case to a commissioner to report the facts.
If this were a case where the amount of the fine was enormous and altogether beyond the relator’s means to pay, which might be the case in a court of unlimited jurisdiction in the matter of fines, and if in such a case the relator had suffered a rigorous confinement within the wards of the inner prison, as the law would seem to require in such cases, the same as in any other ease of commitment for non-payment of a fine, so that the punishment had already become such as fairly to answer the just *263demands of the law, and to produce upon the relator the proper ends of punishment, in submission and penitence, there could be no good ground to fear that the interference of this court in the matter would, in any sense, “impair the due administration of the law.”
But in relation to the merits of the case, we are unable to regard it as coming fairly within the general provisions of the statute. The statute applies only to cases where the contempt was committed through “ignorance, mistake, misapprehension, or in good faith -under the advice of counsel.” The only thing in the present case which could fairly be regarded 'as coming within either of these terms, is the misapprehension of the relator in regard to the power of justice courts to punish for contempt. We have no doubt of a misapprehension in the mind of the relator to this extent. And until the question was determined by this court, (and as I think upon very sufficient grounds,) there was a difference of opinion among the profession to some extent in regard to that question. But that is now no longer an open question before this court. And the relator is again called upon to exercise his forbearance in regard to decisions which he did not regard as law until made. We cannot regard a mere misapprehension of the law as any ground for the interference of this court under the statute. We have no occasion to review the proceedings of the justice, having once decided their legality and regularity. All beyond that belongs exclusively to the court where the contempt was committed.
Perhaps it is just to all concerned to say that the relator, upon his own showing, must have used the words adjudged a contempt in an ironical sense, and intended thus to convert them, by a sarcasm, into a weapon of offence. This is entirely allowable towards those standing in relations of equality, where no obedience or submission is due. But in those relations where the law, for any cause, requires submission and obedience, the case is different. In the relations of parent and child, or teacher and pupil, or the court and its bar, the decisions of the superior, for the time being, are final and are to be respected, whether wise or foolish, in fact. And they cannot be encountered with sneers and sarcasm, however just and appropriate the weapon may seem *264to those who use it, or to others. The counsel must submit iu a justice court as well as in this court, and with the same formal respect, however difficult it may be either there or here.
We ought to say, probably, that we see no evidence of anything wrong on the part of the justice, certainly not amounting to intentional provocation, with any view to draw the relator into a contempt of his court, and thus seek occasion against him. It is likely enough the relator now believes that, but upon very inadequate proof, as we think.
We do not see that the relator has any alternative left him but submission to wliat he no doubt regards as a misapprehension of the law, both on the part of the justice and of this court. And in that respect he is in a condition very similar to many who have failed to convince others of the soundness of their own views, or to become convinced themselves of their fallacy. Even though vanquished by mere authority, he can argue and is of the same opinion still. His argumept in this case seems to breathe a spirit of respect for, and subpiission to, the decisions of the constituted tribunals of the State. It only remains to be known whether his conduct will be made to conform to that spirit, of which, from a long personal acquaintance, I am happy to say I have not the slighest doubt. It is, perhaps, to be regretted that any such collision should have occurred between counsel and any court. There does not seem in the case to have been much malice on the part of the counsel, and so far as we can see no fault with the justice, or if any, it consisted in an unwillingness to submit to intentional insult from any quarter, or to any extent, while acting in a judicial capacity. He will probably find it difficult always to secure that immunity. It is his right to make the attempt, and he is not to be censured for doing so. At all events there is ground for difference of opinion, whether, in this country with our free notions in regard to speech, perfect judicial respect can be practically better secured by strict enforcement of legal penalties, than by forbearance and endurance, within certain reasonable limits.
And in regard to the relator, his case, no doubt, seems severe to him, chiefly in consequence of the loose habits of forensic etiquette which almost pniversally prevail in justice courts, and *265because he has before known far greater indignities lo pass unpunished. But those of us who profess to live by the law must be content to die by it, or to submit to its penalties, and to console ■ourselves by the reflection that it is no legal ground of exception to punishment because others go unpunished for more flagrant ■offences.
II. Lest this case might be drawn in precedent, we ought to say that it seems to be an anomaly in practice for the clerk to issue a writ of habeas corpus in vacation, whirl} might be returnable one year from date. The statute is explicit that the writ shall issue from the court “ during its sitting, or by any judge thereof during vacation.” Sec. 3 provides that the writ “ shall in all cases be made returnable forthwith.” Sec 6. provides that if the court shall adjourn before the writ is returned, it shall be returned before any of the judges. Sec. 15 provides that the case shall be heard “without delay.” It is obvious it could never have been contemplated that the writ should be issued by the clerk in vacation, returnable in term. And the expression in this statute that the party shall be entitled to his writ veturnable to the supreme court, is not intended to alter the course of proceedure, we apprehend.
Eespondent remanded to former custody, and petition dismissed.